Citation Nr: 1426484	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-30 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for patellofemoral pain syndrome of the right knee, effective April 1, 2006, and an initial rating higher than 10 percent, effective December 29, 2011.
 
2.  Entitlement to an initial compensable rating for patellofemoral pain syndrome of the left knee, effective April 1, 2006, and an initial rating higher than 10 percent, effective December 29, 2011.
 
3.  Entitlement to an initial compensable rating for degenerative changes of the cervical spine, effective April 1, 2006, and an initial rating higher than 10 percent, effective December 29, 2011. 

4.  Entitlement to an initial compensable rating for hallux valgus of the left great toe.
 
5.  Entitlement to an initial compensable rating for hallux valgus of the right great toe.
 
6.  Entitlement to an initial compensable rating for a calcaneal bone spur and residuals of a fracture at the fourth and fifth metatarsals of the left foot, effective April 1, 2006, and an initial rating higher than 10 percent, effective December 29, 2011.
 
7.  Entitlement to an initial compensable rating for a calcaneal bone spur of the right foot, effective April 1, 2006, and an initial rating higher than 10 percent, effective December 29, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981, and from March 1983 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These claims are under the jurisdiction of the RO in Chicago, Illinois. 

The Board remanded this case for additional development in December 2011, specifically so that VA examinations could be provided to address the present severity of the disabilities on appeal.  The directives of the Board's remand having been substantially complied with, the case is now returned for appellate review.  The RO granted increased initial ratings of 10 percent for the disabilities of the knees, cervical spine, and feet (specifically the calcaneal bone spur and residuals of a fracture at the fourth and fifth metatarsal of the left foot and calcaneal bone spur of the right foot) in a September 2012 rating decision.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, these claims are still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also remanded service connection claims for bilateral ankle disabilities and gastroesophageal reflux disease (GERD), claimed as heartburn.  During the course of the remand the RO granted service connection for bilateral ankle disabilities and heartburn in the September 2012 rating decision.  Therefore there remains no case or controversy regarding these issues and they are dismissed.


FINDINGS OF FACT

1.  Effective prior to April 1, 2006, the Veteran's bilateral knee disabilities are manifested by complaints of pain and medial meniscus tears and synovitis but full range of motion.

2.  Effective December 29, 2011, the Veteran's bilateral knee disabilities are manifested by limitation of motion due to pain with arthritis, most severely limited to 70 degrees of flexion in the right knee and 100 degrees of flexion in the left knee.

3.  Effective April 1, 2006, the Veteran's cervical spine disability is manifested by localized tenderness.

4.  Effective December 29, 2011, the Veteran's cervical spine disability is manifested by forward flexion most severely limited to 40 degrees.

5. Effective April 1, 2006, the Veteran's feet disabilities are manifested by no more than moderate foot impairment, which contemplates findings of bilateral metatarsalgia, arthritis, and left plantar fasciitis.

6.  The Veteran's bilateral hallux valgus deformities are no more than moderate with no history of operation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 0 percent for patellofemoral syndrome of the right knee, effective April 1, 2006, and higher than 10 percent, effective December 29, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5024-5260 (2013).

2. The criteria for an evaluation higher than 0 percent for patellofemoral syndrome of the left knee, effective April 1, 2006, and higher than 10 percent, effective December 29, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5024-5260 (2013).

3.  The criteria for an evaluation of 10 percent, but no higher, for the cervical spine disability, have been met, effective April 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2013).

4.  The criteria for an evaluation higher than 10 percent for the cervical spine disability have not been met, effective December 29, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2013).

5.  The criteria for an evaluation of 10 percent, but no higher, for calcaneal bone spur and residuals of a fracture at the fourth and fifth metatarsals of the left foot, have been met, effective April 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DCs) 5020-5284 (2013).

6.  The criteria for an evaluation higher than 10 percent for calcaneal bone spur and residuals of a fracture at the fourth and fifth metatarsals of the left foot, have not been met, effective December 29, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DCs) 5020-5284 (2013).

7.  The criteria for an evaluation of 10 percent, but no higher, for calcaneal bone spur of the right foot, have been met, effective April 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DCs) 5020-5284 (2013). 

8.  The criteria for an evaluation higher than 10 percent for calcaneal bone spur of the right foot, have not been met, effective December 29, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DCs) 5020-5284 (2013).

9.  The criteria for a compensable evaluation for hallux valgus of the right great toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5280 (2013).

10.  The criteria for a compensable evaluation for hallux valgus of the left great toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5280 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in January 2006 and May 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that his disabilities had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his conditions affect his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Any timing error was cured by the readjudication of the claim in the July 2008 Statement of the Case and Supplemental Statements of the Case dated in April 2010 and September 2012.  As such, the January 2006 and May 2007 letters satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  Copies of the Veteran's private treatment records also have been associated with the claims file.  The RO also has provided him with VA examinations in January 2006 and December 2011.  The examination reports adequately address all the necessary criteria for rating the claim.  The December 2011 VA examination report noted that the Veteran had been seen by a private podiatrist in 2007 but did not receive any treatment.  There is evidence of private treatment for the feet in 2006; and the Veteran has not identified any further treatment concerning the feet.  Therefore, VA has obtained all available and adequately identified private treatment records pertaining to the Veteran's claims.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The RO originally granted service connection for patellofemoral pain syndrome of the knees, degenerative changes of the cervical spine, hallux valgus of the bilateral great toes, calcaneal bone spur and residuals of fracture at the fourth and fifth metatarsals of the left foot, and calcaneal bone spurs of the right foot in an April 2006 rating decision, assigning noncompensable ratings, effective April 1, 2006.  As noted above, during the course of the appeal an increased initial rating of 10 percent was assigned for the knee, cervical spine, and feet (i.e., calcaneal bone spur) disabilities, effective December 29, 2011.

The Veteran seeks higher ratings for his service-connected disabilities.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id.   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

A.  Knees

The Veteran's patellofemoral pain syndrome of the bilateral knees are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024-5260.  Tenosynovitis rated under DC 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  38 C.F.R. § 4.71a, DC 5003 and 5010.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint or group of minor joints.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Where the veteran has limited motion, 38 C.F.R. § 4.71a  DC 5260 and 5261 provide ratings for limitation of flexion and extension of the knee, respectively.  Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees, a 10 percent rating is assigned when flexion is limited to 45 degrees, and a 20 percent rating is assigned when flexion is limited to 30 degrees.  Under DC 5261, a noncompensable rating is assigned when extension is limited to 5 degrees, a 10 percent rating is assigned when extension is limited to 10 degrees, and a 20 percent rating is assigned when extension is limited to 15 degrees. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id.   

Prior to December 29, 2011, taking pain on motion into consideration, as required by DeLuca, at most, the Veteran has motion of his knees from 0 to 140 degrees, with no additional loss of motion after repetition, as noted in a January 2006 VA examination report.  While the Veteran complained of pain from prolonged standing, running, walking, and bending, the examiner commented that on objective evaluation the Veteran had no pain, weakness, fatigue, or incoordination following repetitive motion.  An August 2006 private treatment record shows complaints of burning and stinging in the knees that had gotten progressively worse to where he had difficulty with day-to-day activities.  However, on physical examination range of motion of the knees was full.  MRI evaluation showed bilateral knee synovitis and medial meniscus tears and arthroscopy of the knees with partial medial meniscectomy and synovectomies was recommended.  However, there is no further record of any surgery.

VA examination in December 2011 shows that right knee flexion was to 120 degrees with painful motion starting at 70 degrees.  Left knee flexion was to 135 degrees, with painful motion starting at 100 degrees.  These ranges of motion findings do not approach even the criteria for a noncompensable rating under DC 5260 or DC 5261. 

While a 10 percent rating can be assigned for limitation of motion based on arthritis even when the range of motion does not reach a compensable level, the January 2006 VA examination report shows that there was no limitation of motion.  Range of motion also was full in August 2006.  The Veteran was noted to have no complaints of pain in the knees on range of motion studies in January 2006.  While he complained of pain from prolonged running and standing on examination in January 2006 and difficulty with day-to-day activities in August 2006, the objective findings did not demonstrate any limitations of motion of the knees.  Therefore, a compensable rating is not warranted based on limitation of motion of the knees prior to December 29, 2011.

The 10 percent ratings, effective December 29, 2011, under DC 5260 appear to be based upon painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Therefore, a rating higher than 10 percent for the Veteran's arthritis of the knees is not appropriate.  To assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04. 

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97.  Under Diagnostic Code 5257, a 10 percent rating is assigned slight recurrent subluxation or lateral instability; a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  The schedule of ratings, does not define the terms "slight," "moderate," and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just." 38 C.F.R. § 4.6. 

The January 2006 VA examination report did not mention any findings of instability on objective testing.  X-ray examination in January 2006 noted that the medial collateral ligaments were intact and normal.  However it was noted that increased signal was demonstrated within the patellar tendon that was possibly secondary to inflammation, myxoid degeneration, or a partial tear.  The August 2006 private treatment record notes the Veteran's complaints of his knees giving out, but physical examination showed no instability of any major joint.  Specifically there was no instability with varus or valgus stressing.  The December 2011 VA examination report notes that all the joint stability tests in the knees were normal.  Based on these findings a separate rating for instability of the knees is not warranted.

The Veteran is competent to report symptoms associated with his knee disabilities, and there is no reason shown to doubt his credibility in this regard.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the severity of the clinical manifestations of his bilateral knee disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the knees.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that there are no objective medical findings that would support the assignment of a rating in excess of 0 percent for limitation of motion in the knees prior to December 29, 2011 or in excess of 10 percent, effective December 29, 2011.  Therefore, entitlement to an increased rating for the bilateral knee disabilities is denied.  The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

B.  Cervical Spine

The Veteran's cervical spine disorder is currently rated under 38 C.F.R. § 4.71a, DC 5242, for degenerative arthritis.  DCs 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent disability rating.  

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degree; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5242 (2013)).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

VA examination in January 2006 shows complaints of stiffness and pain in the cervical spine.  Physical examination showed that range of motion was 0 to 45 degrees of forward flexion, extension, and lateral flexion on both sides in the cervical spine with no tenderness to palpation or muscle spasm.  Rotation was to 80 degrees bilaterally.  The neck was normal in appearance.  It was noted that the joint had full range of motion with muscle strength of 5 out of 5.  There was no pain, weakness, fatigue, or in coordination following repetitive motion.  There also was no palpable swelling, joint effusion, or tenderness noted.  A June 2007 private MRI report of the cervical spine shows moderate central and right paracentral disk herniation at C4-C5; moderate spinal stenosis at C4-C5; and severe nerve root canal narrowing on the right at C4-C5.

As the Veteran had complaints of pain in the cervical spine in January 2006, he has met the requirement for a minimum 10 percent rating under DC 5242 for localized tenderness.  Therefore, effective April 1, 2006, the Veteran meets the criteria for a 10 percent rating for his cervical spine disability.  A rating higher than 10 percent is not warranted under DC 5242, as there is no limitation in range of motion, nor is there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
  
Effective December 29, 2011, the Veteran's forward flexion of the cervical spine is to 45 degrees with painful motion beginning at 40 degrees.  There was no additional limitation of motion after repetitive use testing, but there was pain at the extremes of movements.  There was no localized tenderness or pain to palpation of the joints/ soft tissue of the cervical spine; nor was there guarding and/or muscle spasm of the cervical spine.  These findings do not warrant a rating higher than 10 percent under DC 5242.

In addition, a rating higher than 10 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as the medical evidence demonstrates that the Veteran has never had any physician-prescribed bed rest, nor has he been diagnosed with intervertebral disc syndrome of the cervical spine.

As for any separate rating based on neurological impairment, the December 2011 VA examination report notes that there were no neurologic abnormalities related to the cervical spine disability.

The Veteran is competent to report symptoms associated with his cervical spine disability, and there is no reason shown to doubt his credibility in this regard.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the severity of the clinical manifestations of his cervical spine disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the cervical spine.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that medical evidence supports the assignment of a 10 percent rating for the cervical spine, effective April 1, 2006, but that there are no objective medical findings that would support the assignment of a rating in excess of 10 percent for the cervical spine.  Therefore, entitlement to an increased rating for the cervical spine disability is granted in part.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

C.  Feet and Toes

The Veteran's bilateral foot disabilities are rated under the provisions of 38 C.F.R. § 4.71a, DCs 5020 (for synovitis) and 5284, (for other foot injuries).  DC 5020 notes that synovitis is to be rated based on limitation of motion of the affected parts.  Under DC 5284, a 10 percent rating is assigned for moderate foot injuries; a 20 percent rating is assigned for moderately severe foot injuries; and a 30 percent rating is assigned for severe foot injuries.  A 40 percent rating is only warranted if there is "actual loss of use of the foot."  Id.    

A January 2006 VA examination report shows the Veteran had previous fractures in the foot and his symptoms included pain and tingling with lifting, prolonged standing, walking, uneven terrain, rucking, and climbing stairs.  On physical evaluation the Veteran was diagnosed with right small calcaneal bone spur and old healed fractures of the 4th and 5th metatarsals.  A June 2006 private treatment record notes a diagnosis of left plantar fasciitis.  In September 2009 the Veteran submitted a form in which he noted complaints of constant pain in the feet preventing him from standing for prolonged periods of time.

Resolving all doubt in the Veteran's favor these findings demonstrate that the Veteran has a moderate foot disability, effective April 1, 2006.  Therefore a higher rating of 10 percent is warranted as of that date under DC 5284.  A rating higher than 10 percent is not warranted as the evidence does not demonstrate a moderately severe foot disability.  Specifically the Veteran's complaints are mostly subjective with little objective findings of significant impairment in the feet.

Effective December 29, 2011, a VA examination report shows the Veteran has metatarsalgia, which would warrant a rating no higher than 10 percent under DC 5279.  The examination report also shows degenerative arthritis of the feet and moderate foot injuries, which would not warrant a rating higher than 10 percent under DC 5284, as noted above.  While the evidence shows that 10 percent ratings would be warranted under two different diagnostic codes, separate ratings are not for application in this case, as to do so would constitute rating the same impairment twice.  Specifically the Veteran's impairment involves pain on use from prolonged standing, etc., which would constitute the moderate foot injury, and mild tenderness across the metatarsals bilaterally, which could constitute the metatarsalgia.  Therefore, the overarching symptom involves pain and to rate the Veteran a 10 percent rating for both metatarsalgia and moderate foot injuries would be considered pyramiding under 38 C.F.R. § 4.14.

There is no other impairment of the feet noted.  The VA examination report in December 2011 noted that there was no callus or fluid on palpation.  There was no unusual shoe wear; the plantar arches were normal on weigh bearing.  The Achilles tendons were in midline and there was no evidence of instability or deviation of the Achilles tendon.  There was no palpable tenderness under the calcaneus and plantar arches.

Regarding the right great toe, the December 2011 VA examination report shows moderate hallux valgus deformities.  There is no evidence of operation or severe hallux valgus deformities.  Therefore, a compensable rating under DC 5280 for hallux valgus is not warranted.

The Veteran is competent to report symptoms associated with his feet disabilities, and there is no reason shown to doubt his credibility in this regard.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the severity of the clinical manifestations of his bilateral feet disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the feet.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the evidence demonstrates entitlement to a rating of 10 percent for both feet, effective April 1, 2006, but no higher, is warranted.  To the extent that any further increase is denied for the feet or hallux valgus deformities of the toes, there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  

D.  TDIU

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However the issue of unemployability has not been raised by the record.  Therefore, any inferred TDIU claim is inapplicable in this case.

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's bilateral knee, cervical spine, feet, and toe disabilities (i.e., pain on use and limitation in motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  DC 5260 contemplates limitation of motion in the knees; DC 5242 contemplates limitation of motion of the cervical spine; DC 5280 contemplates severe hallux valgus that requires operation; and DC 5284 contemplates symptoms attributed to a moderate foot injury.  To the extent that the Veteran's hallux valgus deformity results in pain in the feet, the Veteran is already compensated for painful feet by the 10 percent rating assigned under DC 5284.

The record shows that the Veteran's disabilities affect his employment in that he has functional impairment in any significant physical activity.  However, the rating schedule contemplates time lost from work.  The Veteran's disabilities also are not shown to result in frequent periods of hospitalization.  The evidence does not show that the Veteran's disabilities are unusual.

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial compensable rating for patellofemoral pain syndrome of the right knee, effective April 1, 2006, and an initial rating higher than 10 percent, effective December 29, 2011 is denied.
 
Entitlement to an initial compensable rating for patellofemoral pain syndrome of the left knee, effective April 1, 2006, and an initial rating higher than 10 percent, effective December 29, 2011 is denied.
 
Entitlement to an initial rating of 10 percent, but no higher, for degenerative changes of the cervical spine, effective April 1, 2006, is granted, subject to the rules governing the payment of monetary benefits.  

Entitlement to an initial rating higher than 10 percent for degenerative changes of the cervical spine, effective December 29, 2011, is denied. 

Entitlement to an initial compensable rating for hallux valgus of the left great toe is denied.
 
Entitlement to an initial compensable rating for hallux valgus of the right great toe is denied.
 
Entitlement to an initial rating of 10 percent, but no higher, for a calcaneal bone spur and residuals of a fracture at the fourth and fifth metatarsals of the left foot, effective April 1, 2006, is granted, subject to the rules governing the payment of monetary benefits.  

Entitlement to an initial rating higher than 10 percent for a calcaneal bone spur and residuals of a fracture at the fourth and fifth metatarsals of the left foot, effective December 29, 2011, is denied.
 
Entitlement to an initial rating of 10 percent, but no higher, for a calcaneal bone spur of the right foot, effective April 1, 2006, is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to an initial rating higher than 10 percent for a calcaneal bone spur of the right foot, effective December 29, 2011, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


